I dissent and vote to affirm the judgment of conviction.
The homicide occurred during the noon hour and was witnessed by at least three persons — the People's witnesses Richard J. Kavanagh and James W. Ryall, who were members of the Fire Department of the City of New York, and Mrs. Alice C. Kavanagh — all of whom were in or close to an automobile which was standing near the place where the crime was committed. These three persons were awaiting the return of their friend, fireman Hitter, who had gone to a bank to cash pay checks for Kavanagh, Ryall and other firemen. Each of the three witnesses saw Hitter stop his car at the curb seventy-five feet in front of the Kavanagh car. Their interest in Hitter's return with the proceeds of their pay checks naturally caused them to observe him and the movements of the man who later became his assailant. After Hitter had stopped his car the three witnesses saw a second automobile come to a stop to the left of and two feet away from Hitter's car. They then saw extended from the front right door of the second car a hand in which was a revolver pointed at Hitter who was then seated on the front seat of his own car. They heard a shot and saw the hand and revolver withdrawn and immediately from the second car a man emerged, with gun in hand, who ran around the rear of Hitter's car. When he had reached a point on the sidewalk where Hitter's limp body had slumped down near the right front door of his car, the three witnesses saw the man with the revolver fire a shot into the prone body of their friend and quickly reach into the latter's inside coat pocket from which a yellow envelope was extracted. They saw the assassin retrace his steps around the rear of Hitter's car and re-enter the automobile in which he had arrived at the scene. His *Page 490 
movements from the time he left his car, after the first shot was fired, until he returned to his car after he had fired the second shot and had extracted the envelope from his victim's pocket, must have consumed at least a full minute — or so the jury may have found. Within that time, according to the evidence, the assassin was within full view of, and was being constantly observed in the light of the noon hour by the three witnesses from their positions which concededly were not more than seventy-five feet away. The experience of seeing a man emerge from an automobile, with gun in hand, who not only proceeded to shoot their friend at close range but also withdrew from his pocket an envelope in which they had reason to be interested, was such as to arrest the attention of the three witnesses and excite their keenest powers of observation. In such circumstances it was natural that they should observe the movements of the assassin in the course of which he exposed both his left and right profiles and at one time presented to the witnesses a full front view of so much of his face as was to be seen beneath the brim of his hat. These three witnesses later identified the defendant as the man who shot the decedent.
True, there are minor inconsistencies among the three witnesses as to the exact type and color of apparel worn by the assassin and as to certain of his physical characteristics. However, I believe that the evidence given by these witnesses, when considered with the People's testimony offered to disprove the defendant's alibi, was sufficient to justify the jury's finding of the defendant's guilt beyond a reasonable doubt. "Even in a capital case, the decision by the jury of all questions of fact is subject to review by us only to the extent of determining whether the evidence fairly and reasonably supports their conclusion upon each of those questions." (People v.Sanducci, 195 N.Y. 361, 367.)
LEHMAN, Ch. J., LOUGHRAN, FINCH and RIPPEY, JJ., concur with CONWAY, J.; LEWIS, J., dissents in opinion in which SEARS, J., concurs.
Judgment of conviction reversed, etc. *Page 491